Casey, J. P.
Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered May 29, 1990, convicting defendant upon his plea of guilty of the crime of driving while intoxicated.
Defendant entered a plea of guilty to driving while intoxicated as a felony and, on or about May 19, 1990, was sentenced to one year in jail and fined $500. The felony status of defendant’s crime was based on his prior conviction on October 21, 1980 of driving while intoxicated. On this appeal defendant raises only the issue of the excessiveness of his sentence.
We find no abuse of discretion in the sentence imposed by County Court. Despite defendant’s claimed abstinence from *983alcohol for a two-year period following his initial conviction and his participation in treatment programs, defendant suffered a relapse which resulted in his present conviction. Based on the circumstances, we find no reason to interfere with the sentence imposed (see, People v Hochberg, 62 AD2d 239, 251). The judgment of conviction should be affirmed.
Judgment affirmed. Casey, J. P., Mikoll, Levine, Mercure and Crew III, JJ., concur.